        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :                Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :
                  v.                 :
                                     :
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.        :
------------------------------- x


------------------------------- x
ETON PARK CAPITAL MANAGEMENT, :
L.P., ETON PARK MASTER FUND, LTD., :
and ETON PARK FUND, L.P.,          :                  Case No.: 1:16-CV-08569 (LAP)
                                   :
                                   :
                 Plaintiffs,       :
                                   :
                 v.                :
                                   :
ARGENTINE REPUBLIC and YPF S.A., :
                                   :
                 Defendants.       :
------------------------------- x

 DEFENDANTS’ REPORT REGARDING STATUS OF DISCOVERY AND RESPONSE
 TO PLAINTIFFS’ FEBRUARY 11, 2021 PRE-MOTION CONFERENCE SUBMISSION

                               PRELIMINARY STATEMENT

               Defendants the Argentine Republic (“the Republic”) and YPF S.A. (“YPF”)

respectfully make this submission (i) to respond to Plaintiffs’ February 11 “Pre-Motion

Conference Letter and Report Regarding Status of Discovery” (Petersen ECF No. 278-1) (the

“Submission”); (ii) to provide a status report regarding Plaintiffs’ continued noncompliance with

the Court’s Orders compelling Plaintiffs to produce “documents in the possession, custody, or

control of the Eskenazi family,” and to “make the Eskenazis available for deposition” (see Petersen

ECF Nos. 219, 252); (iii) to provide an update on Defendants’ document productions; and (iv) to
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 2 of 20




request a further 90-day limited extension of the February 15, 2021 fact discovery deadline (and

the remaining case deadlines) to allow for all necessary discovery to be completed.

               In their Submission, Plaintiffs try to distract from their own discovery failures by

raising complaints about Defendants’ document productions that are misplaced and not ripe for

the Court’s resolution. Defendants are working hard in good faith to complete discovery as

promptly as possible in the middle of the COVID-19 pandemic. The only dispute that actually

requires the Court’s intervention concerns the length of the extension of fact discovery. On

February 11, Plaintiffs inexplicably reneged on what Defendants thought was the parties’

agreement to jointly request a 60-day extension. Instead, Plaintiffs submitted their own “letter” to

the Court requesting only a 30-day extension, without even meeting and conferring with

Defendants about their latest proposal. Here is the status of fact discovery:

               First, the Petersen Plaintiffs have failed to comply with the Court’s November 23

and December 28 Orders that they produce the Eskenazis’ documents and make the Eskenazis

available for deposition. (Petersen ECF No. 219 at 2; ECF No. 252 at 4.) To date, Plaintiffs have

produced no documents from the Eskenazis, even though the Eskenazis’ own counsel agreed in

December and January to cooperate and provide discovery in the Petersen action and represented

in meet and confer calls with both Defendants and Plaintiffs that the Eskenazis had potentially tens

of thousands of responsive documents. As explained below, the Eskenazi document production

stalled after Plaintiffs sought to impose an unrealistic two-month discovery deadline on the

Eskenazis and to require the Eskenazis to sign a stipulation calculated to allow the Plaintiffs to

wash their hands of any ongoing obligation to ensure compliance with this Court’s Orders. (See

Pls. Ex. 22; Ex. 1 (Feb. 12, 2021 Ltr. from S. Reisberg) at 2-3.) Thus far, Defendants have obtained

only very limited testimony from the Eskenazis through the Hague process. This testimony

consisted mostly of “I don’t know” and “I don’t remember” answers. But that testimony did make
                                                 2
           Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 3 of 20




one thing clear—the Petersen Plaintiffs have failed to take even the most basic steps to preserve

and gather evidence in the hands of their owners. Burford hopes the Court will overlook its

fundamental failure to gather—and then preserve—the relevant evidence here, and to award it a

windfall of more than $1 billion on its €15 million “investment” without the benefit of a full factual

record.

                Second, Plaintiffs make baseless claims that Defendants have engaged in

“obstructionism” over their document productions.         (Submission at 3.)      The Republic has

undertaken additional searches in light of various issues that Plaintiffs belatedly raised—only after

this Court ordered them to produce the Eskenazis’ documents—and was in the process of

responding to many of the issues raised in Plaintiffs’ Submission when Plaintiffs made their filing.

Plaintiffs failed to raise most of their complaints with YPF in advance of their filing. In any event,

as Plaintiffs’ own exhibits make clear, Defendants have responded to Plaintiffs’ recent letters

seeking to manufacture disputes to provide Plaintiffs with cover for their own discovery

shortcomings. (See, e.g., Pls. Exs. 3, 6, 8.) Defendants have been transparent about their discovery

efforts, including through Rule 30(b)(6) testimony, whereas Plaintiffs have hidden the facts behind

a cloak of privilege, improper instructions not to answer, and refusals to comply with this Court’s

rulings.

                Third, the Court should reject Plaintiffs’ proposed one-month fact discovery

extension. In light of the significant discovery that remains outstanding—Plaintiffs’ production

of the Eskenazi discovery, discovery from Burford and Repsol, Defendants’ document




                                                  3
         Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 4 of 20




productions, and additional depositions—the Court should enter a 90-day extension to ensure that

the factual record is complete.1

                                   THE STATUS OF DISCOVERY

    I.   The Court Should Require the Petersen Plaintiffs To Comply With the Court’s
         November 23 and December 28 Orders.

               Nearly three months ago, on November 23, 2020, the Court ordered the Petersen

Plaintiffs to produce “documents in the possession, custody, or control of the Eskenazi family”

and to “make the Eskenazis available for deposition.” (Petersen ECF No. 219 at 2.) To date,

Plaintiffs have failed to do so. To the contrary, Plaintiffs instead thwarted and obstructed the

production of this evidence. (See Pls. Ex. 23 (Feb. 2, 2012 Ltr. from S. Reisberg).)

               As this Court recognized in its December 28 Order, “the Eskenazis’ lawyer

miraculously surfaced” right after the November 23 Order “and offered to negotiate to effect a

voluntary production of documents.” (Petersen ECF No. 252 at 4 n.1; Eton Park ECF No. 192 at

4 n.1.) The parties then proceeded to meet and confer. By January 14, the Eskenazis’ counsel had

finally agreed to review and produce the Eskenazi documents in the Petersen action and to make

Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi Storey available for

deposition, subject to certain conditions, including that “the Plaintiffs and the Defendants agree

[to] an extension” of the fact discovery schedule and an adjournment of the Hague proceedings in

Argentina. (See Pls. Ex. 20 at 2-3.) The Eskenazis’ counsel represented that the Eskenazis had

potentially tens of thousands of responsive documents in their possession that they were willing to




1
        In addition, as discussed further below, despite months of requests from YPF, Plaintiffs
have so far failed to obtain the Eskenazis’ consent to allow YPF to review documents the Eskenazis
generated while they led the company. Defendants’ expectation that a 90-day extension will be
sufficient assumes that the requested consents are promptly forthcoming.


                                                4
         Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 5 of 20




review and produce, indeed intended to engage “a third party consultant to assist counsel in the

review and collection” of the requested documents (Ex. 2 (S. Reisberg Jan. 8 Ltr.) at 1), and needed

more than 60 days to do so.

               While Defendants agreed to the Eskenazis’ requests, the Petersen Plaintiffs

demanded a firm 60-day deadline for the Eskenazis to complete discovery and, notwithstanding

the Court’s Orders, sought to shift responsibility for compliance entirely to the Eskenazis. (See

Pls. Ex. 22 (Feb. 2 Ltr. from M. Hansen) at 1-2.) The Eskenazis’ counsel then wrote to the parties

that “Plaintiffs have put conditions on the requested stipulation and order that are not acceptable

to the Eskenazis.” (See Pls. Ex. 23 (Feb. 2 Ltr. from S. Reisberg) at 1; see also Ex. 1 (Feb. 12 Ltr.

from S. Reisberg) at 2-3.) It appears that Plaintiffs had no particular interest in obtaining the court-

ordered discovery, but were hoping that by imposing roadblocks they would ultimately be let off

the hook, and that this Court would be satisfied with the very limited testimony obtained by the

Defendants’ Hague process. Whatever the reasons, the fact remains that Plaintiffs have so far

failed to comply with the Court’s two Orders that they produce the Eskenazis’ documents and

produce them for deposition, and “completely disrupted” the Eskenazis’ counsel’s proposal for a

voluntary production of documents and testimony from the Eskenazis. (Ex. 1 (Feb. 12 Ltr. from

S. Reisberg) at 3).

               In parallel, consistent with its representations to this Court, the Republic continued

to diligently pursue the Hague letters rogatory as an alternative (albeit insufficient) means of

obtaining (much more limited) discovery from the Eskenazis. On January 8, 2021, the Argentine

court granted the Republic’s request to lift the January judicial holiday in order to expedite the

Hague proceedings and ordered that “a hearing shall be arranged for the . . . testimony” of the

Eskenazis to be taken on February 5, with no advance production of documents. (See Ex. 3 at 2.)

In accordance with the Eskenazis’ counsel’s request, and with the parties’ tentative agreement that
                                                   5
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 6 of 20




production of documents would proceed followed by depositions, the Republic on January 27

requested that the Argentine court postpone the Hague proceedings. (Ex. 4.) The Argentine court,

confirming its independence from the executive branch, denied the adjournment request, noting

this Court’s February 15, 2021 fact discovery deadline. (Ex. 5.) Thereafter, despite repeated

requests, Plaintiffs refused to agree with Defendants’ reasonable request for an extension of the

fact discovery deadline to allow for the Eskenazis’ document production to occur prior to their

testimony. (Exs. 6-9.)

               On February 10, pursuant to the letters rogatory under the Hague Convention, the

Eskenazis provided testimony before the Argentine court, with the four members of the Eskenazi

family questioned over a single day through the Argentine court with limited follow-up—

uninformed by any documents—by the Republic’s and YPF’s Argentine (not U.S.) counsel. The

Eskenazis explained that they could not produce any documents prior to or at the hearing in the

time permitted, and said that, if they had had more time, they had proposed to engage a third-party

e-discovery vendor to assist in recovering their documents. (Ex. 10 at 1-2.) The Argentine court

has since made clear that, under Argentine procedures, it cannot compel the production of the

documents. (Ex. 11 (Argentine Court Feb. 12 Order) at 4.) The Republic repeatedly requested

that the Argentine court permit further testimony once the documents were available, but the court

denied those requests. (See Ex. 12 (Minutes from Testimony of Enrique Eskenazi) at 6.)

               The Eskenazis’ limited testimony in Argentina bore no resemblance to what is

permitted under the Federal Rules of Civil Procedure. Without their documents to refresh their

recollections, the Eskenazis repeatedly testified to a lack of memory or knowledge on virtually

every subject. Because of restrictions imposed by the pandemic, Defendants’ U.S. lawyers were

not permitted to attend the in-person testimony of two of the witnesses at all; as to the other two,

U.S. counsel could listen in on the proceedings conducted virtually, but could not ask questions.
                                                 6
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 7 of 20




Pursuant to the Argentine court’s ruling, all questioning and testimony was conducted in Spanish,

and no translators were permitted to participate, which meant that non-Spanish speaking U.S.

lawyers could not meaningfully participate in the process. The Argentine Court conducted the

questioning, and Argentine counsel were permitted to follow up within the one-day time constraint

and without documents ordinarily available in the United States for cross-examination.

               The limited testimony obtained from the Eskenazis confirms the importance of

obtaining a complete record. Sebastián Eskenazi testified, for example, that at the time of the

intervention and expropriation Petersen “made the decision not to sue Argentina.” (Ex. 13

(Minutes from Testimony of Sebastián Eskenazi) at 14.) Mr. Eskenazi’s admission explains why

Petersen never made any demand that the Republic comply with its supposed obligations under

YPF by-laws at the time of the expropriation nor pursued any remedies available under Argentine

law for the supposed breach of those by-laws, and did not preserve documents. It was not until

2015—when Burford purchased Petersen’s claims and brought this litigation (from which the

Eskenazis stand to benefit)—that Petersen alleged the right to any recourse directly against the

Republic.

               Moreover, Sebastián Eskenazi made clear that at no time did anyone on Plaintiffs’

side—the Eskenazis, the Petersen Plaintiff entities or Burford—take any steps to ensure that

documents relating to Petersen’s decision not to sue the Republic, or any other matters relating to

the Eskenazis’ investment in YPF, were preserved as required to bring this litigation in the United

States. Sebastián Eskenazi testified that he was unaware of any policy to preserve emails or other

documents of the Petersen Group. (Ex. 13 (Minutes from Testimony of Sebastián Eskenazi) at 7.)




                                                7
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 8 of 20




At the same time, Sebastián Eskenazi claimed that the Eskenazis were prepared to cooperate.2 Yet,

the Petersen Plaintiffs offer no explanation for why they have not, since they first decided to bring

this suit in 2015—including since being ordered by this Court to do so—obtained the evidence

needed to prosecute their claims. The reason is simple. As a matter of Argentine law, these are

not legitimate claims with respect to the intervention and expropriation. Those were settled by the

Republic in accordance with Argentine law for $5 billion in 2014.3

                 As recent events have confirmed, this case is an attempt by a litigation funder to

obtain a “jackpot” on belated claims never pursued by the principals—the Eskenazis—at the time

of the supposed “wrongdoing.” Plaintiffs would like to have this case proceed with no documents

from the Eskenazis and their essentially untested lack of recollection. Since the testimony on

February 10, the Eskenazis’ counsel has again written to Plaintiffs’ counsel confirming that the

Eskenazis “remain committed to cooperat[ing]” with Plaintiffs to provide the discovery sought,

provided that Plaintiffs withdraw the separate subpoena they served on February 11 and agree to

reimburse the costs of providing this discovery. (Ex. 1 (Feb. 12, 2021 Ltr. from S. Reisberg) at

4.) Plaintiffs have so far declined to withdraw the subpoena. (Ex. 14 (Feb. 17, 2021 Ltr. from M.

Hansen) at 2.)

                 Finally, there is no support for Plaintiffs’ renewed request (Submission at 12 n.14)

—their third—that the Court reconsider its Orders compelling Plaintiffs to produce the Eskenazis’

documents and to make the Eskenazis available for deposition. Supposed bickering between




2
       The testimony was recorded in minutes that the Argentine court created and videotaped,
copies of which have been delivered to the parties. The court is transmitting the original minutes
and video (all of which are in Spanish) to this Court through the Ministry of Foreign Affairs.
3
       See “Spain’s Repsol agrees to $5 billion settlement with Argentina over YPF,” Reuters
(Feb. 25, 2014), available at https://www.reuters.com/article/us-repsol-argentina-
idUSBREA1O1LJ20140225.
                                                  8
          Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 9 of 20




Plaintiffs’ counsel and the Eskenazis’ counsel regarding the timing of production and separate

appearance by the Eskenazis is not a basis for reconsideration of this Court’s Orders, particularly

when the Eskenazis have repeatedly stated that they will cooperate with Plaintiffs and stand to

benefit from a judgment in Petersen’s favor. By attempting to persuade this Court that the limited

testimony and complete lack of document production through the Hague process is “good enough,”

Plaintiffs seek to avoid the consequences of their own failure to collect and preserve documents

relating to the central issues in this case.

                At this point, Defendants submit that there is nothing for this Court to do but to

order Plaintiffs to comply with the Court’s prior Orders that the Plaintiffs produce the Eskenazis’

documents, as the Eskenazis have repeatedly offered to do, produce the Eskenazis for depositions

under the Federal Rules, and extend fact discovery in order to allow that process to be completed.

    II.   Defendants Have Complied With Their Discovery Obligations.

                A. Clarification of the Status Regarding YPF’s Custodian Consents.

                Plaintiffs’ decision to raise the custodian consent issue with the Court was

unnecessary and premature. As YPF has repeatedly informed Plaintiffs, YPF is not withholding

any documents on the basis of privacy protections afforded by Argentine law. (See, e.g., Pls. Ex.

6 (Nov. 5 Ltr. from D. Hernández) at 1; Pls. Ex. 8 (Jan. 6 Ltr. from M. Goodman) at 1-2.) Instead,

YPF has appropriately sought the consent of document custodians prior to producing their

documents, consistent with Argentine law.4 In accordance with YPF’s commitments in the



4
        Plaintiffs’ assertion that “YPF has identified nothing in Argentine law . . . that supports its
position” regarding consent (Submission at 6) is inaccurate. YPF’s counsel informed Plaintiffs’
counsel months ago that “provisions of the Argentine Constitution and Argentine general law . . .
provide safeguards for the privacy of employee email communications, including Articles 18 and
19 of the Argentine Constitution; Articles 153, 153bis and 155 of the Argentine Criminal Code;
and Article 1770 of the Argentine Civil and Commercial Code.” (Pls. Ex. 6 (Nov. 5 Ltr. from D.
Hernández) at 1; Pls. Ex. 8 (Jan. 6 Ltr. from M. Goodman) at 1-2.) But there is no need for the

                                                  9
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 10 of 20




November 5 and January 6 Letters, and during a January 20 meet and confer call among all parties,

YPF is in the process of producing documents on a rolling basis from the files of custodians who

have provided consent. As Plaintiffs acknowledge, YPF produced email correspondence and other

electronic documents from the files of four custodians on January 15, 2021 and February 5, 2021.

(See Submission at 5-6.) YPF made another production of custodial email files this morning,

including documents from an additional custodian, and will continue producing the remaining

documents on a rolling basis. At present, YPF does not expect to withhold any documents based

on a failure to receive consent from any of the seven custodians who are not affiliated with

Plaintiffs/the Eskenazis.

               The custodians affiliated with Plaintiffs/the Eskenazis, however, have for months

failed to respond to YPF’s requests for consent, notwithstanding the Court’s November 23 Order

requiring the Petersen Plaintiffs to produce the Eskenazis’ documents. (Petersen ECF No. 219 at

2.) Since at least October 2020, YPF has been asking Plaintiffs to coordinate with these custodians,

including Mauro Dacomo and the four Eskenazis, to obtain their consent for YPF to review and

produce email correspondence from their former YPF files, which are in YPF’s possession. (See,

e.g., Ex. 15 (Oct. 30 Ltr. from D. Hernández); Pls. Ex. 6 (Nov. 5 Ltr. from D. Hernández); Pls. Ex.

8 (Jan. 6 Ltr. from M. Goodman).) On January 12, 2021, after learning that the Eskenazis and Mr.

Dacomo had retained Chaffetz Lindsey LLP (“Chaffetz”) as counsel in connection with this

matter, YPF’s counsel contacted Chaffetz and requested that Chaffetz return consent forms to

YPF’s counsel for the aforementioned five individuals by January 19. (Ex. 16 (Jan. 12 Ltr. from

M. Goodman).) In response to questions from YPF’s counsel on this issue during the Hague



parties to debate, or the Court to analyze, the effect of these laws at this time because a dispute
over consent is premature. To date, no custodian has informed YPF that he or she will not provide
consent.
                                                10
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 11 of 20




proceedings, Sebastián Eskenazi stated that he had offered total collaboration with regard to these

proceedings and that the consent issue was being handled by his counsel. Matías Eskenazi gave

similar testimony. Despite repeated assurances (e.g., Ex. 17 (Jan. 29 Email from S. Reisberg)),

YPF has not only not received the requested consents but has received no additional information

as to why the Eskenazis and those affiliated with them continue to refuse to confirm their consent

for YPF to review and produce their documents.

               If the need for consent were as meaningless under Argentine law as Plaintiffs have

suggested, the Eskenazis and Mr. Dacomo, through Plaintiffs’ counsel or their own counsel, should

have months ago provided the consents requested by YPF or informed YPF that they do not believe

such consents are required. YPF remains ready to review and produce responsive, non-privileged

documents from these custodians’ YPF files once their consents are received. The delay with

respect to production of these documents is entirely attributable to the failure of Plaintiffs and the

Eskenazis to secure the repeatedly requested consents.

               B. YPF’s Document Production

               Plaintiffs misrepresent the status of YPF’s document production, mischaracterize

YPF’s positions regarding various aspects of the review and production process, and request that

the Court issue discovery orders regarding purported disputes that do not exist. For example, it is

entirely inaccurate to assert that YPF has refused to produce responsive non-privileged documents,

has refused to produce a privilege log, or has refused to provide information regarding its document

collection. Nor is it true that YPF is “withholding” documents from production on the basis of

Argentine law or that the “vast majority” of documents YPF has produced to date are merely

“public SEC filings.” (Submission at 5-6.)

               To the contrary, YPF has obtained or is in the process of finalizing consents to

review and produce emails from the relevant document custodians not affiliated with Plaintiffs/the
                                                 11
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 12 of 20




Eskenazis, has produced and is continuing to produce custodian emails, board meeting minutes,

and other responsive documents on a rolling basis (including an additional production this

morning) and currently expects to complete its document production by the end of March. The

only exception to this schedule involves the documents in YPF’s possession that are in files of the

custodians affiliated with Plaintiffs/the Eskenazis, from whom YPF has urgently and repeatedly

sought consent for months, as discussed above.

               To be clear, YPF repeatedly and consistently has made clear to Plaintiffs that, with

the possible exception of the Eskenazi documents and other Plaintiff-affiliated custodians in regard

to which consent has not yet been provided, it does not expect or intend to withhold responsive,

non-privileged documents from production on the basis of Argentine law. (See, e.g., Pls. Ex. 6

(Nov. 5 Ltr. from D. Hernández) at 1; Pls. Ex. 8 (Jan. 6 Ltr. from M. Goodman) at 1-2.) YPF has

not yet produced a privilege log because YPF’s document review—including review of privileged

documents—remains ongoing. YPF fully intends to comply with its obligation to provide a log of

all responsive documents redacted or withheld from production on the basis of privilege and/or

work product. Finally, YPF is willing to identify “custodians, search terms, date ranges, and other

parameters used to collect documents,” pursuant to a mutual exchange with Plaintiffs. (See

Submission at 7.) Plaintiffs have not agreed to such an exchange.

               In short, the relief requested by Plaintiffs with respect to YPF’s document

production is not necessary to address any current discovery dispute regarding YPF’s production,

is a waste of the Court’s limited time and resources, and is part and parcel of Plaintiffs’ broader

attempts to self-servingly mischaracterize the status of fact discovery to distract from their

sabotage of efforts to obtain discovery from the Eskenazis and their affiliates, in defiance of this

Court’s prior Orders. (Petersen ECF No. 219 at 2; ECF No. 252 at 4.)



                                                 12
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 13 of 20




               C. The Republic’s Document Production

               To try to excuse their own discovery failures, Plaintiffs make baseless accusations

about the Republic’s document production. The record flatly contradicts Plaintiffs’ claims that it

is the “Republic’s view” that “its production need only include ‘administrative’ files” (Submission

at 5), and that the Republic “has refused to provide even basic information” about its document

collection and production (Submission at 4).

               Plaintiffs took a 30(b)(6) deposition specifically on document collection, and María

Alejandra Etchegorry, the Republic’s witness, testified that the Republic




                                                                 (Ex. 18 (Oct. 30, 2020 30(b)(6)

Etchegorry Tr.) at 19:10-19; see also id. at 21:16-18

                                                                    ; see also Petersen ECF No.

194-5 (Etchegorry Decl.) ¶ 2).) And the Republic has also made clear that it is conducting broad

searches in its prior correspondence with Plaintiffs. (See, e.g., Ex. 19 (Dec. 10 Ltr. from E.

Cassady) at 2 (“As we have explained many times—and as Plaintiffs’ 30(b)(6) notice

acknowledges—most of the documents relevant to this matter are stored in hard copy. To be clear,

the Republic has endeavored to search for and collect from numerous government entities both

hard copy and electronic documents, including email.”).)

               The Republic has taken the extraordinary step of searching for and restoring back-

up tapes that may contain potentially responsive email and electronic documents.5 In November


5
        See Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003) (“As a general
rule, [a] litigation hold does not apply to inaccessible back up tapes (e.g., those typically
maintained solely for the purpose of disaster recovery), which may continue to be recycled on the

                                                13
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 14 of 20




2020, the Republic learned that back-up tapes containing data from the former Ministry of Federal

Planning (a ministry that no longer exists) were located at a telecommunications company owned

by the Republic, Empresa Argentina de Soluciones Satelitales (“ARSAT”). ARSAT is in the

process of restoring samples of tapes to determine whether email mailboxes exist for relevant

individuals during the relevant period; the email mailboxes of Julio De Vido and Roberto Baratta

were located on the first batch of data; outside counsel is reviewing and producing documents

responsive to Plaintiffs’ requests on a rolling basis. Last month, the Republic produced electronic

documents from back-up tapes located by the Ministry of Economy (“MECON”).

               In addition, the Republic was recently granted access to certain potentially relevant

back-up tapes from MECON in the possession of an Argentine criminal court in connection with

an unrelated investigation. Specifically, on January 21, 2021, nearly a year after MECON first

asked for the return of these tapes in connection with an unrelated case, the Argentine criminal

court issued an order instructing such tapes to be delivered to the Ministry so that their contents

could be examined. (Ex. 20.) The tapes were delivered on January 25. The MECON tapes cover

the period November 2013-December 2015, so the earliest back-up tape may contain responsive

material relating to the events at issue in this case, which largely occurred in 2012. MECON has

now restored that tape, and the Republic is in the process of searching for responsive email.6




schedule set forth in the company’s policy.”); Rowe Entm’t, Inc. v. William Morris Agency, Inc.,
205 F.R.D. 421, 429 (S.D.N.Y. 2002) (“Back-up tapes, for example, are not archives from which
documents may easily be retrieved. The data on a back up tape are not organized for retrieval of
individual documents or files, but for wholesale, emergency uploading onto a computer system.”)
(internal quotations omitted).
6
       Neither the ARSAT nor the MECON back-up tapes have an index, and it is not possible to
determine the contents of any particular tape without restoring the entire tape.

                                                14
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 15 of 20




                 Regarding individual custodians, Plaintiffs’ claim that Defendants have not

“identifi[ed] . . . custodians included in the Republic’s collection” (Submission at 4) ignores the

fact that, as noted above, “the majority of responsive documents are contained in the administrative

files (which are not maintained by custodian).”7 (Pls. Ex. 3 (Jan. 15 Ltr. from E. Cassady) at 3

(emphasis added).) Nevertheless, the Republic two months ago confirmed to Plaintiffs that it was

searching for the email of the government officials identified on both parties’ initial disclosures—

Julio De Vido, Roberto Baratta, Axel Kicillof, Hernán Lorenzino, and Alejandro Vanoli. (See Ex.

19 (Dec. 10 Ltr. from E. Cassady) at 1-2.) Plaintiffs first raised on December 2, well after the

initial fact-discovery cut-off and long after the Republic’s searches were well underway, a demand

that the email and documents of additional custodians be searched for. (See Pls. Ex. 5 at 2 n.1.)

While Defendants reject that Plaintiffs have the right to now seek to negotiate search terms and

custodians when the Republic is close to concluding its production, the Republic has gone back to

the relevant Ministries and entities to determine whether email exists for those individuals

identified in Plaintiffs’ December 2, 2020 letter that were officials or employees of those Ministries

and entities.8

                 Regarding Plaintiffs’ request that the Republic be ordered to produce its search

terms and other search parameters “within 24 hours” (Submission at 5), Plaintiffs conveniently

omit that the Republic offered a mutual exchange of search terms as recently as January 15 (see




7
         Plaintiffs’ assertion that the Republic has produced “administrative files” that are “heavily
curated” (Submission at 5) is also incorrect. The Republic has produced complete administrative
files as they are kept in the ordinary course.
8
        Those inquiries are ongoing. As noted, email mailboxes of two individuals on the initial
disclosure lists (Julio De Vido and Roberto Baratta) have been located in the back up tapes
described above. Many of the individuals identified in Plaintiffs’ December 2 letter were not
officials or employees of the Republic at all, so the relevant Ministries or departments would not
be expected to have email mailboxes for them.
                                                 15
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 16 of 20




Pls. Ex. 4 (Jan. 15 Ltr. from E. Cassady) at 3), but Plaintiffs rejected this offer (see Ex. 21 (Jan. 26

Ltr. from L. Harris) at 2). Like YPF, the Republic remains willing to carry through with a mutual

exchange.

               Finally, the Republic is producing a privilege log this week covering productions

already made—as it was preparing to do prior to Plaintiffs’ premature and improper request for

relief from the Court.

               D. Document Production from the Republic and YPF Relating to the
                  Eskenazis

               Defendants have already told Plaintiffs that they will conduct a reasonable search

for and (have or will) produce documents responsive to Plaintiffs’ document requests, including

Request Nos. 17-21 (the Republic) and 18-20 and 25 (YPF), subject to the objections set forth in

Defendants’ respective Responses and Objections. (Exs. 22, 23.) Defendants have also confirmed

to Plaintiffs that they are searching for and have (or will) produce documents relevant to

Defendants’ affirmative defenses.

               Plaintiffs’ claim (Submission at 10) that Defendants have refused to produce an

investigative file, including an interdisciplinary study ordered by the presiding judge in a criminal

case related to YPF, is once again false. As the Republic explained in a January 15 letter (Pls. Ex.

3 (Jan. 15 Ltr. from E. Cassady) at 3-4), Defendants understood that Plaintiffs already had the

YPF-related investigation file because Plaintiffs’ expert, Alejandro Freeland, relied on that file

extensively in supporting Plaintiffs’ opposition to Defendants’ motion to dismiss on grounds of

forum non conveniens (Petersen ECF No. 131). Indeed, the file itself indicates that Petersen

entities were given full access almost a year before Professor Freeland filed his declaration.

(Petersen ECF No. 155 ¶ 49.) In order to respond to the Freeland declaration, the Republic

likewise had to request access—an option equally available to Plaintiffs—and made copies of the


                                                  16
        Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 17 of 20




file at that time for that purpose.9 Based on Plaintiffs’ representation in a January 26 letter that it

does not have the complete file, the Republic on February 12 produced the copy it made in

connection with the FNC briefing. Again, Plaintiffs fired off their letter to the Court without

waiting for the Republic’s response, which we had advised Plaintiffs was forthcoming.

               Plaintiffs’ reliance on press reports and Twitter (Submission at 8-10) to suggest that

the Defendants should have responsive documents from the Eskenazis illustrates the spurious

nature of Plaintiffs’ claims of non-compliance. The Republic has conducted broad searches

concerning the Eskenazis’ acquisition of YPF shares and subsequent management of YPF. YPF

stands ready to review emails it has from the time when the Eskenazis were employed by YPF as

soon as the Eskenazis provide the long-sought consents. But the Petersen Plaintiffs, which were

created by and are owned by the Eskenazis, have failed over a period of years to preserve or

produce documents in the possession of the Eskenazis and Petersen Group concerning the

Eskenazi/Petersen investment in YPF in 2007-2012, the Eskenazi family’s role in YPF from

2008-2012 and the events of 2012-2014 between the intervention and the expropriation.10 The

Eskenazis’ counsel has explained that the Eskenazis may hold tens of thousands of responsive

documents requiring an electronic discovery vendor—and adequate time—to properly collect.




9
       While the Republic copied the file, it did not copy all related documents.
10
        Plaintiffs’ assertion that “the documents sought by Defendants from the Eskenazis” are “all
in Defendants’ custody and control” because Sebastián Eskenazi testified in the Argentine
proceeding that he used an email address provided by YPF (Submission at 10) is obviously
untenable. Even putting aside the fact that neither Plaintiffs nor the Eskenazis have yet provided
consent for YPF to review and produce their documents from their YPF email addresses, that
leaves a gaping hole regarding the critical time periods before Petersen acquired its shares in YPF
(and Sebastián would have been given a YPF email address) or after Sebastián Eskenazi was no
longer associated with YPF. The documents from the Eskenazis, which the Court has ordered
Plaintiffs to produce, should fill that hole.
                                                  17
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 18 of 20




III.   The Court Should Order a Further Limited Extension of the Fact Discovery
       Deadline To Allow for the Completion of Essential Fact Discovery.

               At the December 22, 2020 hearing, the Court rightly expressed skepticism

regarding Plaintiffs’ “ambitious” discovery deadlines and the parties’ proposed schedule. (Ex. 24

(Dec. 22, 2020 Hearing Tr.) at 14:23-15:2.) As events have shown, including Plaintiffs’ failure to

comply with their own discovery obligations, the Court’s skepticism was well founded. Indeed,

Plaintiffs on January 15 proposed a 60-day extension, to which Defendants agreed. Despite this

agreement to Plaintiffs’ proposal, Plaintiffs waited until February 11 (the day they filed their

Submission with the Court) to shorten their proposed extension to 30 days.

               At this point, Defendants urge the Court to extend the fact discovery deadline by

90 days, with corresponding extensions of the remaining deadlines, so that a full and fair record

can be developed in this case where Plaintiffs seek more than $1 billion in damages. While the

parties had previously discussed a 60 day extension, the Eskenazis’ counsel has already made clear

that such an extension is not sufficient to complete the Eskenazis’ document production and

deposition testimony. It is not realistic—and would not be fair to Defendants—to require that

outstanding fact discovery be completed in the 30 days proposed by Plaintiffs:

           1. Petersen Plaintiffs’ Production from the Eskenazis Has Not Yet Even Begun.
               As shown above, as a result of the Petersen Plaintiffs’ actions, production of
               documents from the Eskenazis has not occurred. The Eskenazis’ counsel has
               indicated that he expects document production to take more than 60 days to
               complete, and depositions should be scheduled after that.11




11
       Defendants intend to complete the deposition of Plaintiffs’ representative as ordered by the
Court upon substantial completion of document productions. Plaintiffs’ request to schedule
additional 30(b)(6) testimony from Defendants (Submission at 11) disregards that the parties had
scheduled, and the Defendants were prepared to provide, this testimony on November 16,
2020. Plaintiffs abruptly cancelled the scheduled depositions in the fall after the discovery period

                                                18
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 19 of 20




           2. Burford Has Not Completed Its Production.                     Burford has produced
              approximately 700 documents. On February 12, Burford represented that it expects
              to complete its production by March 5, 2021, but the parties have still not reached
              final agreement on the scope of Burford’s production.


           3. The Repsol Production. YPF’s letters rogatory to Repsol, which were delivered
              to the authority in Spain on November 16, 2020, remain outstanding. YPF has not
              yet received any update from the Spanish authorities regarding the status of the
              requests or a timetable for completion of the process.


           4. YPF Needs Additional Time to Complete Production of Email. YPF currently
              projects that it can complete document production for the seven email custodians
              not affiliated with Plaintiffs by the end of March. Once consent is obtained from
              the custodians affiliated with Plaintiffs/the Eskenazis, YPF will be in a position to
              project when it will complete that final portion of its email production.

           5. The Republic Needs Additional Time to Complete Production of Email from
              Recently Obtained Back-Up Tapes. The Republic has recently obtained back-
              up tapes that it is in the process of restoring to allow it to search for potentially
              responsive email, and outside counsel is also reviewing data that has recently
              been restored.

                                         *       *       *

              Defendants respectfully request that the Court (i) order Plaintiffs to comply with

the Court’s prior Orders directing Plaintiffs to produce the Eskenazis’ documents and to produce

the Eskenazis for depositions pursuant to the Federal Rules, and (ii) order a 90-day extension of




was extended. Defendants are willing to meet and confer with Plaintiffs regarding their request
for additional 30(b)(6) testimony.
                                                 19
       Case 1:15-cv-02739-LAP Document 284 Filed 02/17/21 Page 20 of 20




the current fact discovery deadline for the limited purpose of completing outstanding fact

discovery, with corresponding extensions of the remaining deadlines.


Dated: February 17, 2021
       New York, New York




/s/ Robert J. Giuffra, Jr.____________         /s/ Mark P. Goodman_____________
Robert J. Giuffra, Jr.                         Donald Francis Donovan
Sergio J. Galvis                               Mark P. Goodman
Joseph E. Neuhaus                              Shannon Rose Selden
Thomas C. White                                Dietmar W. Prager
Adam R. Brebner
Elizabeth A. Cassady                           DEBEVOISE & PLIMPTON LLP
                                               919 Third Avenue
SULLIVAN & CROMWELL LLP                        New York, New York 10022
125 Broad Street                               Telephone:   (212) 909-6000
New York, New York 10004-2498                  Facsimile:   (212) 909-6836
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588
                                               Counsel for YPF S.A.
Counsel for The Argentine Republic




                                              20
